DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		
This application has been amended as follows:
Claims 1-5, 9-11, 13-14 and 16-20 are amended.

Pending claims have been amended as follows:
1. (Currently Amended) An acoustic isolation device for a logging tool, the acoustic isolation device comprising: 
a cylindrical sleeve having a length, central axis along the length, a first end and a second end, and one or more cavities formed in the cylindrical sleeve , the cylindrical sleeve further comprising at least one resiliently deformable section between the first end and the second end along a least a portion of the length of the cylindrical sleeve, the deformable section allowing the cylindrical sleeve to be deflected; and 
a tab stop structure positioned within the cylindrical sleeve along the length of or adjacent to the deformable section of the cylindrical sleeve, the tab stop structure having at least one tab stop extending from the tab stop structure and into a cavity of the one or more cavities formed in  the cylindrical sleeve, the cavity providing a gap around one or more sides of the at least one tab stop, wherein the at least one tab stop is movable within the cavity as the cylindrical sleeve is deformed but restricts the sleeve from a deformation by more than a predetermined amount 

2. (Currently Amended) The acoustic isolation device of claim 1, wherein the tab stop structure comprises a rigid section connected to the cylindrical sleeve allowing a structural load path to bypass the deformable section by closing one or more gaps around the tab stop if the deformation exceeds the predetermined amount.  

3. (Currently Amended) The acoustic isolation device of claim 1, wherein the tab stop structure comprises a second tab stop positioned in a second cavity within an annulus region of the cylindrical sleeve, the second cavity configured to provide a gap around one or more sides of the second tab stop, wherein the second tab stop moves within the second cavity as the cylindrical sleeve is deformed but restricts the cylindrical sleeve from being deformed by more than the predetermined amount.  

4. (Currently Amended) The acoustic isolation device of claim 1, further comprising a second tab stop structure positioned along the length of the deformable section of the cylindrical sleeve on an opposite side as the tab stop structure and having at least one second tab stop positioned in a second cavity within an annulus region of the cylindrical sleeve, the second cavity configured to provide a second gap around the one or more sides of the at least one second tab stop of the second tab stop structure, wherein the at least one second tab stop of the second tab stop structure moves within the second cavity as the cylindrical sleeve is deformed but restricts the cylindrical sleeve from being deformed by more than the predetermined amount.  

5. (Currently Amended) The acoustic isolation device of claim 1, further comprising a connecting piece configured to insert into an interior of the cylindrical sleeve.

9. (Currently Amended) The acoustic isolation device of claim 8, wherein the rigid structure comprises one or more tabs inserted into corresponding cavities formed in the sleeve with space between the one or more tabs and the corresponding cavities to permit a restricted amount of movement of the one or more tabs within the corresponding cavities.  

10. (Currently Amended) The acoustic isolation device of claim 8, wherein the rigid structure comprises a plurality of protrusions and the sleeve comprises one or more corresponding recessions, wherein the plurality of protrusions are positioned within the one or more corresponding recessions to permit a restricted amount of movement of the protrusions within the one or more corresponding recessions.  

11. (Currently Amended) The acoustic isolation device of claim 8, further comprising a connecting piece configured to mate with a second connecting piece of another acoustic isolation device.  

13. (Currently Amended) The acoustic isolation device of claim 8, wherein the rigid structure comprises a plurality of protrusions recessions one or more corresponding recessions to permit a restricted amount of movement of the protrusions within the one or more corresponding recessions.  

14. (Currently Amended) The acoustic isolation device of claim 11, wherein the rigid structure comprises a protrusion extending at least partially into a recession in the sleeve, wherein the connecting piece is configured to allow for gaps between the protrusion and the recession, allowing the sleeve to be compressed,\\DE - 751777/507953 - 3617216 vl5Application Serial No.: 16/786,652 Atty Docket No.: 751777.507953 flexed, sheared, torqued, or tensioned but restricts the sleeve from being compressed or flexed by more than the predetermined amount.

16. (Currently Amended) The acoustic logging tool of claim 15, wherein the receiver is located on the acoustic isolation assembly 

17. (Currently Amended) The acoustic logging tool of claim 15, further comprising a plurality of acoustic isolation assemblies connected in a string.  

18. (Currently Amended) The acoustic logging tool of claim 15, wherein the acoustic isolation assembly 

19. (Currently Amended) The acoustic logging tool of claim 15, wherein the rigid structure comprises one or more tabs inserted into corresponding cavities formed in the sleeve with space between the one or more tabs and the corresponding cavities to permit a restricted amount of movement of the one or more tabs within the corresponding cavities.  

20. (Currently Amended) The acoustic logging tool of claim 15, wherein the rigid structure comprises a plurality of protrusions and the sleeve comprises one or more corresponding recessions, wherein the plurality of protrusions are positioned within the one or more corresponding recessions to permit a restricted amount of movement of the protrusions within the one or more corresponding recessions.

Reasons for Allowance:
Prior art of record does not teach, or make obvious an acoustic isolation device, for an acoustic well logging tool, the acoustic isolation device comprising: a tab stop structure positioned within the cylindrical sleeve along the length of or adjacent to the deformable section of the cylindrical sleeve, the tab stop structure having at least one tab stop extending from the tab stop structure and into a cavity of the one or more cavities formed in  the cylindrical sleeve, the cavity providing a gap around one or more sides of the at least one tab stop, wherein the at least one tab stop is movable within the cavity as the cylindrical sleeve is deformed but restricts the sleeve from a deformation by more than a predetermined amount.
Prior art of record does not teach, or make obvious an acoustic isolation device, for an acoustic well logging tool, the acoustic isolation device comprising: a rigid structure positioned within the sleeve and configured to allow the sleeve to be deformed but restricts the sleeve from being deformed by more than a predetermined amount.
US2008/0149415A1 to Botting discloses an acoustic isolation device (fig 1:112, par[0105]) for an acoustic well logging tool (fig 1:100, par[0105]), the acoustic isolation device comprising: a cylindrical sleeve having a length (fig 6:4, par[0108]), central axis along the length (fig 2:3, par[0108]), a first end and a second end (fig. 6, par[108], [0152]) and an interior between the first end and second end (fig. 6, par[0152]), the cylindrical sleeve further comprising at least one resiliently deformable section between the first end and the second end (fig. 2:10, par[0112]) along a least a portion of the length of the cylindrical sleeve allowing the cylindrical sleeve to be deflected (fig. 6, par[0111]) configured to allow the sleeve to be deformed (par[0082], [0111]).
Botting does not explicitly disclose a tab stop structure positioned within the cylindrical sleeve along the length of or adjacent to the deformable section of the cylindrical sleeve, the tab stop structure having at least one tab stop extending from the tab stop structure and into a cavity of the one or more cavities formed in  the cylindrical sleeve, the cavity providing a gap around one or more sides of the at least one tab stop, wherein the at least one tab stop is movable within the cavity as the cylindrical sleeve is deformed but restricts the sleeve from a deformation by more than a predetermined amount.
Botting does not explicitly disclose a rigid structure positioned within the sleeve and configured to allow the sleeve to be deformed but restricts the sleeve from being deformed by more than a predetermined amount.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685